DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group-I (Claim 1-14, 16 and 18) in the reply filed on 5/17/2022 is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16 and 18  are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGpub: 2017/0025306 A1), herein after WANG, in view of Goto et al (US PGpub: 2017/0025306 A1) herein after Goto.
Regarding claim 1, WANG teaches a method for bonding a first substrateamorphous layer from a hybrid surface of the second substrate (20); forming a hybrid bond (Paragraph [0020] between the first substrate and the second substrate at the first amorphous layer and/or the second amorphous layer to form a substrate stack (Paragraphs [0033]-[0035]), irradiating the first amorphous layer and/or the second amorphous layer with a radiation having a radiant energy such that at least a portion of the first amorphous layer (15) and/or the second amorphous layer (20)  is/are transformed into a crystalline layer or crystalline layers (Paragraphs [0035]-[0037]).
WANG does not explicitly teach hybrid surface of the first substrate. 
However, Goto teaches hybrid surface of the first substrate. The present invention particularly relates to room-temperature bonding of substrates using an intermediate member (Paragraph [0014]-[0019], By arranging the target in the vacuum chamber independently of the other devices and the like, an intermediate member composed of a desired material with a desired composition ratio can be formed on a surface to be bonded of each substrate.)
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use WANG’s method to modify with bonding method from Goto so that it is possible to suppress the intermediate member from being composed of arbitrary metals possibly sputtered from the other devices or the like. Therefore, adhesion of the metal unnecessary for the intermediate member onto the surface to be bonded of each substrate can be suppressed, and the intermediate member suitable for a material of the substrates to be bonded can be selectively formed. As a result, the substrates that are conventionally difficult to bond together by room-temperature bonding can be bonded to each other at a desired bonding strength. Examples of the physical sputtering source include an ion beam source, an FAB source, a plasma source and a laser source.
Regarding claim 2, WANG teaches the method according to claim 1, wherein the first amorphous layer and/or the second amorphous layer is/are transformed, at least partially into a crystalline layer/crystalline layers (Paragraphs [0033]-[0035]). 
Regarding claim 3, WANG teach the method according to claim1, wherein the first amorphous layer and/or the second amorphous layer is produced on at least a portion of a respective bonding surface of the first and second substrates (Paragraphs [0033]-[0035]).
Regarding claim 4, WANG teaches the method according to claim 1, wherein at least one of the first and second substrates is transparent for the radiation, wherein at least 50% of the radiant energy of the radiation passes therethrough (Paragraphs [0033]-[0035]). 
Regarding claim 5, WANG teaches the method according to claim 1, wherein the first amorphous layer and/or the second amorphous layer absorbs more than 60% of the radiant energy of the radiation (Paragraphs [0033]-[0035]).
Regarding claim 6, WANG teaches the method according to claim 1, wherein the radiation is laser radiation, wherein the method includes focusing the laser radiation on the first amorphous layer and/or the second amorphous layer(Paragraphs [0033]-[0035]).
Regarding claim 7, WANG teaches the method according to claim 1, wherein the method includes striking the first amorphous layer and/or the second amorphous layer with the radiation at right angles (Paragraphs [0033]-[0035]).
Regarding claim 8, WANG teaches the method according to claim 1, wherein the method includes generating the radiation by use of a broadband emitter, which emits
Regarding claim 9, WANG teaches the method according to claim 1, wherein the radiation has a radiant power in a range between 0.01 Page 9 of 12Application No. Not Yet Known (filed herewith) Amendment filed July 30, 2019Watt and 10000 Watt (these are known to person of general skill have knowledge of laser).
Regarding claim 10, WANG teaches the method according to claim 1, wherein said irradiating of the first amorphous layer and/or the second amorphous layer with the radiation produces temperatures of over 200°C (Paragraphs [0033]-[0035]).
Regarding claim 11, WANG teaches the method according to claim 1, wherein a time for the irradiating of the first amorphous layer and/or the second amorphous layer is less than 30 seconds Watt (these are known to person of general skill have knowledge of laser).
Regarding claim 12, WANG teaches the method according to claim 1, wherein the radiation is reflected at respective surfaces of the first and second substrates and/or surfaces of the substrate stack –at less than 4 % of an output intensity of a radiation source Watt (these are known to person of general skill have knowledge of laser. A skilled person of skill can manipulate to arrive at the intensity of radiation).
Regarding claim 13, WANG teaches the method according to claim 1, wherein the first substrateof general skill have knowledge of laser. A skilled person of skill can manipulate to arrive at the intensity of radiation)..
Regarding claim 14, WANG teaches the method according to claim 1, wherein before and/or during said irradiating, at least one of the first and second substrates is heated above 100°C (Paragraphs [0033]-[0035]).
Regarding claim 16, WANG teaches a substrate stack comprising at least a first substrate and a second substrate, said first and second substrates bonded to each other by the method according to claim 1(product by process)
Regarding claim 18, WANG teaches the method according to claim 1, wherein the hybrid surface of the first substrate comprises a dielectric and electrically conductive regions surrounded by the dielectric, wherein the hybrid surface of the second substrate comprises a dielectric and electrically conductive regions surrounded by the dielectric, and wherein the hybrid bond is respectively formed between he dielectric and the electrically conductive regions of the hybrid surface of the first substrate and the dielectric and the electrically conductive regions of the hybrid surface of the second substrate (Paragraph [0025]-[0037], also,  Paragraph [0039], [0040]).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828